I115th CONGRESS1st SessionH. R. 1008IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Soto (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo ensure reliable observation of hurricanes. 
1.Short titleThis Act may be cited as the Ensuring the Reliability of Our Hurricane Hunter Aircraft Act. 2.Hurricane Hunter aircraftThe Under Secretary for Oceans and Atmosphere of the Department of Commerce shall secure and maintain secondary backup capability for each class of hurricane reconnaissance, research, surveillance, and response aircraft sufficient to prevent a single point of failure.
3.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 